Citation Nr: 1732849	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation higher than 50 percent disabling for service-connected posttraumatic stress disorder (PTSD) previously rated as a mood disorder prior to June 30, 2014 and an evaluation higher than 70 percent on and after June 30, 2014.

2. Entitlement to total disability rating based on individual unemployability (TDIU).

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a neck disorder.

5. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from May 1969 to December 1971 and from May 1974 to May 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2016 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the PTSD and bilateral hearing loss claims in February 2014 and February 2016. The case has now been returned for appellate consideration.  

The Veteran also perfected an appeal for service connection for tinnitus.  During the pendency of the appeal, in a September 2015 rating decision, the RO granted service connection for tinnitus, evaluated as 10 percent disabling effective December 2009.  As this represents a full grant as to that benefit sought on appeal, the Board has limited its scope accordingly.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In the August 2016 rating decision, the RO increased the PTSD rating to 70 percent, effective June 30, 2014.  Although this was a partial grant of the benefit sought as to the PTSD rating, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager. The Veteran's Legacy Content Manager file includes VA treatment records and other documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD most closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to such symptoms as impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships.

2.  Total occupational and social impairment due to PTSD is not shown.

3. The Veteran meets the schedular criteria for a TDIU and is unemployable due to his service-connected PTSD.

4. The evidence does not establish a nexus between the lumbar strain in service and the Veteran's current low back disability.

5. Arthritis of the lumbar spine did not manifest within one year of the Veteran's separation from service.  

6. The Veteran's current neck disorder was not present during service or within one year of service discharge, and is not shown to be causally related to his active military service.  


CONCLUSIONS OF LAW

1. Throughout the entire appeal period, the criteria for entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for entitlement to TDIU for the entire period on appeal are satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

3. The criteria for service connection for a back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a neck condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA satisfied its duty to assist the Veteran in the development of his claims. The RO associated the Veteran's service treatment records (STRs), VA medical records, and lay statements with his claims file.  The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

In December 2010 and July 2016, VA provided the Veteran with examinations. Here, the examination reports show that the examiners considered the relevant history of the Veteran's PTSD, addressed the symptoms relevant to the rating criteria, and performed a thorough psychiatric examination.  The evidence does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

In April 2016, the Veteran submitted his claims for service connection for back and neck disorders. VA's duty to notify was satisfied when the Veteran submitted his claim under the fully developed claim (FDC) program. See April 2016 VA Form 21-526EZ. Under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran. See VA Form 21-526EZ. The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established. See VA Form 21-526EZ. The notice that accompanies this form satisfies VA's notice requirements. See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the Veteran's claim for service connection for a back disorder, the Veteran was afforded a VA examination in July 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

No VA examination was provided to the Veteran for his claim for entitlement to service connection for a neck disorder. VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a neck disability. Furthermore, the Board has carefully reviewed the Veteran's claim and concludes that he has not identified further evidence not already of record. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiency as to VA's duties to notify and assist is rendered moot.


Legal Criteria and Analysis

	1.  Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the Veteran's current 50 percent evaluation prior to June 30, 2014 contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments. A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will consider this information as relevant to this appeal.


The Veteran's claim's file consists of VA psychiatric records from March 2010 to January 2017. 

In a March 2010 VA record, the Veteran reported he had been unemployed for approximately five years and could not keep a job. He reported that he often lost his temper and walked out on the job. The Veteran stated that his home was in foreclosure. He was unable to describe what he did in his free time other than drink. The Veteran reported that he was divorced, had two brothers and a sister, but only communicated with his sister because she allowed him to eat, clean up, and wash at her house. The Veteran denied having close relationships with family members or friends. He reported that he stayed away from people and preferred to be alone, and did not want people close to him. The Veteran reported his scale of depression as 6 out of 10. Upon examination, the Veteran's mood was "okay," his affect was blunted and he appeared disheveled. He was fully orientated, cooperative, and his thought process was coherent, logical and goal-directed. The Veteran denied suicidal and homicidal ideations, audio and visual hallucinations. He was assessed as having poor social support, anger and hostility, a history of violence, and active substance abuse. He was diagnosed with PTSD and a GAF score of 45, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In a July 2010 VA record, the Veteran again reiterated he was unemployed, homeless, and expressed problems with his primary support group and social environment. During the same day, the Veteran allegedly reported suicidal ideations after his clinical appointment and was accompanied back to the VA hospital by police officers. The Veteran at the time was angry and agitated. However, he was assessed as alert and orientated to person, place, and time, and denied psychosis and suicidal and homicidal ideations. The Veteran received a GAF score of 55, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

In a December 2010 VA exam report, the Veteran was assessed with mood disorder, impulse disorder, and alcohol dependence. The Veteran reported that he last worked in 2008. The Veteran reported symptoms of sleep impairment, anger, excessive startle response, avoidance of crowds, and people. Upon examination, the Veteran's mood was angry and affect was congruent with mood. He was oriented to time, place, and person. The examiner stated that his memory was not grossly compromised. Judgment and impulse control were poor to fair. The Veteran was assigned a GAF score of 51, representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  

In a January 2012 VA record, the Veteran reported that he was seeking placement in homeless shelters. He reported difficulty sleeping, and relapsed in drinking. Upon mental status examination, his mood and affect were abnormal as he reported problems with irritability and lack of sleep. Symptoms of delusions, hallucinations, suicidal ideations, and aggressiveness were absent and/or denied. He was assessed as alert and orientated with good concentration. Short term memory was assessed as bad. He received a GAF score of 35, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Through March to April 2013, the Veteran participated in the VA's Vocational Rehabilitation Program. The record indicated that the Veteran was highly motivated to succeed and appeared to be working well with supervision and coworkers. Upon completion of the program, the Veteran obtained employment with the National Cemetery as a custodial worker. 

In a June 2013 Vocational Rehabilitation record, the Veteran's demeanor was noted as much improved and the Veteran appeared to be acclimating well to the worksite. It was noted that the position would last only for a year but that the Veteran had applied for a permanent position. 

In an August 2013 Disability Benefits Questionnaire, the Veteran was diagnosed with mood disorder by a private psychologist. The Veteran's claims file and records were reviewed in the process. At the time, the Veteran reported he was living in a storage shed and had no identified social support system. He reported working 40 hours a week as a janitor. The examiner assessed that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Upon mental status examination, the examiner noted the Veteran's attention was normal and concentration appeared variable. The examiner noted that the Veteran complained of increased trouble with short-term memory and remembering basic information. The Veteran's speech flow was normal, although he was brief with information offered. Thought content was appropriate, organization of thought was goal directed. The Veteran reported active hallucinations and delusions. The Veteran's mood was anxious and nervous, and affect was restricted. The examiner noted that the Veteran reported feeling anxious and depressed, and endorsed symptomology of mood instability. The examiner also noted the Veteran was verbally aggressive with the examiner. The Veteran's GAF score was 50 indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, the Veteran reported that he would miss or leave work 3 or more days per month; more than 3 days per month he would stay focused for at least 7 hours of an 8 hour workday and about once per month would react in a violent manner.

In July 2016, the Veteran was afforded a VA examination. The examiner diagnosed PTSD with occupational and social impairment deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood. The Veteran reported that he left his job in May 2014 because he felt depressed and irritable and had not worked since then. He reported that his productivity and reliability were poor both at home and work. His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances including work, inability to maintain effective relationships, obsessional rituals which interfere with routine activities, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene. Upon mental status examination, the examiner noted the Veteran was awake and alert and general appearance was within normal limits. The Veteran's affect was flat and he showed no unusual gestures or grimaces. The Veteran was oriented in all 3 spheres. The examiner noted that his recent and remote memory were intact, his judgment was within normal limits. The Veteran denied auditory and visual hallucinations and delusions, and denied suicidal and homicidal ideations. The examiner remarked that the Veteran's symptoms appeared to be worsening especially concerning isolation and irritability. Finally, the examiner concluded that the PTSD rendered the Veteran unable to secure and maintain substantially gainful employment including physical and sedentary employment because of poor concentration, depression, poor sleep, isolating more and having marked irritability to other people with resulting increase anger.

In a January 2017 assessment from the Veteran's private psychologist, the Veteran reported that he has not been able to have meaningful occupational or social relationships and believed that he could not let others into his life because of trust issues. He remarked that he felt nervous and worried and struggled with ongoing anxiety issues. The examiner noted that the Veteran struggled with depressed mood, hypervigilance, disturbances of motivation and mood. Additionally his difficulty maintaining effective relationships also indicated that he struggled with a severe impairment. The examiner noted that the symptoms have been in existence since the Veteran's return from military service and have continued through the date of filing for benefits.  The psychologist stated that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD. The psychologist explained that this type of anxiety was a safety hazard on the job. Furthermore, the psychologist indicated that with poor interpersonal skills and workplace trust issues, the Veteran would have an increase in paranoia and would struggle with appropriate work interaction. The psychologist opined that the Veteran's deterioration continues to present date, and that the Veteran's PTSD symptoms were preventing him from maintaining substantially gainful employment. 

The Board finds that an initial evaluation of 70 percent prior to June 30, 2014 is warranted. Such an evaluation is supported by the Veteran's consistent symptoms of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood. The Veteran's symptoms include impaired impulse control, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances. Although the Veteran did not have illogical, obscure or irrelevant speech, or report near continuous panic, obsessional rituals which interfere with routine activities, he did have many symptoms attributable to a 70 percent evaluation. Thus resolving reasonable doubt in favor of the Veteran, the evidence supports a finding that he has occupational and social impairment with deficiencies in most areas that supports a 70 percent evaluation.

At no time, however, have the criteria for a 100 percent schedular rating been met, as the evidence demonstrates that the Veteran's PTSD was productive of total impairment, but not total social impairment. Although the Veteran was homeless on occasion, the Veteran had a relationship with his sister. December 2010 VA Examination. Also the July 2016 VA examiner found the Veteran capable of managing his affairs. Throughout the course of the appeal, he displayed no persistent danger of hurting himself or others. Accordingly, the preponderance of the evidence shows that a 100 percent rating is not warranted. 

	2. Entitlement to TDIU 

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 38 C.F.R. § 4.16(a). The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19. 

Responsibility for the ultimate TDIU determination is with VA, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16 (a). Marginal employment includes employment in a protected environment such as family business or sheltered workshop. 38 C.F.R. 
§ 4.16 (a). Where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law. See Sabonis v. Brown, 6 Vet App 426 (1994).  

In the instant case, the Board has granted the Veteran an initial rating of 70 percent for his service-connected PTSD. 38 C.F.R. § 4.16(a). Thus, the Veteran meets the schedular criteria for a TDIU as of December 2009. Therefore, the central question concerns whether the Veteran is unemployable due to his service-connected disabilities. 

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted.  In March and July 2010 VA records, the Veteran reported that he was unemployed for five years and was also homeless. He stated he was unable to keep a job due to his temper.  In other statements of record, the Veteran reported a high school education and that he did not attend college. The Veteran also reported that he worked for periods of one to two months between 2014 and 2017 in housekeeping, stocking, security, and as a laborer. The Veteran worked at the National Cemetery in 2013 for a few months through the VA's Vocational Rehabilitation Program. 

Furthermore, the August 2013 Disability Benefits Questionnaire examiner found there was occupational impairment, although the Veteran was working as a janitor at that time.  The July 2016 VA examiner found that the Veteran's PTSD rendered the Veteran unable to secure and maintain substantially gainful employment including physical and sedentary employment.  The January 2017 private psychologist opined that the Veteran's PTSD symptoms prevented him from maintaining substantially gainful employment.

The Board finds that after consideration of the record, and resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected PTSD has been sufficiently disabling to render him unable to obtain and maintain substantially gainful employment throughout the appeal period. The Board views the Veteran's intermittent periods of work, including through VA's Vocational Rehabilitation Program, as marginal because the Veteran has been unable to maintain substantially gainful employment for extended periods of time. Accordingly, entitlement to TDIU is warranted during the entire appeal period.

	3. Entitlement to service connection for back and neck disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran seeks entitlement to service connection for a back condition, which he asserts had its onset during active service.

The Veteran's April 1969 entrance examination showed a normal clinical evaluation of his spine.  The Veteran reported in the accompanying report of medical history that he was in good health and did not have arthritis or rheumatism or back trouble of any kind. In December 1971, the Veteran's separation examination showed a normal clinical evaluation of the spine. The Veteran's May 1974 entrance examination showed a normal clinical evaluation of the spine.  In his May 1974 report of medical history, the Veteran reported that he was in good health and did not have arthritis or rheumatism. In May 1977, the Veteran's separation examination showed a normal clinical evaluation of the spine. 

In June 1976, a lumbar strain was assessed following the Veteran's report of a painful lower back for 2 days after being on a weapons detail. The examiner stated that there was point tenderness about L3 which radiated to involve the right side of muscles. However, the examiner noted there was no deformity.

The Veteran's treatment records indicate that the Veteran began treatment for a back condition in 2015. In a May 2016 VA treatment record, the Veteran was seen for chronic low back pain. In his visit, he stated that for approximately 30 years, he had difficulty in standing upright, walking, and buckling of the knees. 

In July 2016, the Veteran was afforded a VA examination. The examiner diagnosed degenerative disc disease L (lumbar) -spine and degenerative arthritis L-spine with a 2015 date of diagnosis. The Veteran reported that he had trouble standing, sitting, lifting, and bending. There was objective evidence of moderate tenderness directly over the L-spine and over the paraspinal muscles of the L-spine. The examiner noted moderate tenderness over the sacroiliac joint. The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner rationalized that there is no medical evidence to show lumbar strain as being causative for degenerative disc disease and degenerative arthritis of L-spine 40 years after diagnosis.

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for a back condition.

The first element of service connection requires the presence of a current disability.  The July 2016 VA examination shows diagnoses of degenerative disc disease and degenerative arthritis of the L-spine. Therefore, the first element is satisfied, as the Veteran has a current diagnosis of a low back disability.  The second element of service connection is also met as the service treatment records indicate in-service lumbar strain. The issue, then, is nexus.  

The Board finds that the Veteran is not entitled to presumptive service connection for his back disorder. Degenerative arthritis of the L-spine was not diagnosed until 2015.  The Veteran's STRs are negative for any arthritis diagnosis. Accordingly, the evidence does not show notation of a chronic condition, arthritis, during service, nor within one year of service discharge.  Therefore, service connection is not warranted on this basis. See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

In addition, the record does not support a finding of continuity of symptomology following service. See Walker, 708 F. 3d 1331. While there is inservice notation of low back symptoms and the Veteran reported that he experienced the same symptoms post service, there is no nexus shown between current disability and post service symptoms. Accordingly, the Board finds that continuity of symptomology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted. 

The probative evidence of record does not support a finding of a causal relationship between the Veteran's current diagnoses of degenerative disc disease and degenerative arthritis of the L-spine and his in-service lumbar strain. The Board finds the opinion of the 2016 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history and was supported by an adequate rationale. The July 2016  VA examiner adequately explained that there is no medical evidence to show lumbar strain as being causative for degenerative disc disease and degenerative arthritis of L-spine 40 years after diagnosis.

For the reasons and bases expressed above the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for a back disorder on a direct/chronic disease presumptive basis.  

Next, the Veteran seeks entitlement to service connection for a neck disorder.
The Veteran's post-service treatment records note the Veteran's complaints of neck pain for which he was subsequently diagnosed with degenerative disc disease of the cervical spine. Therefore, the first element is satisfied, as the Veteran has a current disability.  As the first element of service connection is met here, the dispositive issues are whether there is sufficient evidence of an in-service incurrence or aggravation of a disease or injury and whether the Veteran's current neck disorder is related to his service.

The Veteran's STRs are silent for any complaints, treatments, or manifestations of a neck condition. The Veteran's April 1969 entrance examination and December 1971 separation examination, showed a normal clinical evaluation of the neck.  The Veteran reported in the accompanying reports of medical history that he was in good health and did not have arthritis or rheumatism. In December 1971, the Veteran's separation examination showed a normal clinical evaluation of the neck. The Veteran reported his condition was excellent. Similarly, the Veteran's May 1974 entrance examination and May 1977 separation examination showed a normal clinical evaluations of the neck.  In his May 1974 report of medical history for enlistment, the Veteran reported that he was in good health and did not have arthritis or rheumatism. 

The Board finds that the Veteran is not entitled to presumptive service connection for his neck disorder. Degenerative disc disease of the cervical spine was not diagnosed until 2015.  The Veteran's STRs are negative for any arthritis diagnosis. Accordingly, the evidence does not show notation of a chronic condition, arthritis, during service, nor within one year of service discharge.  Therefore, service connection is not warranted on this basis. See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

In addition, the record does not support a finding of continuity of symptomology following service. See Walker, 708 F. 3d 1331. Here, there is no inservice showing of the condition and no nexus between present disability and post service symptoms. Accordingly, the Board finds that continuity of symptomology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted. 

Furthermore, given the scant record before it, the Board finds that the evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility. In this instance, the Board notes that the Veteran has not provided any arguments or evidence in support of his claim including in his April 2016 claim, his February 2017 Notice of Disagreement and his March 2017 substantive appeal. Accordingly, the Veteran's claim for service connection for a neck disorder is denied.


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for service-connected PTSD prior to June 30, 2014 is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

From June 30, 2014, entitlement to an evaluation for service-connected PTSD in excess of 70 percent is denied. 

Entitlement to TDIU for the period on appeal is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a neck disorder is denied.


REMAND

Although further delay is regrettable, remand is necessary to afford the Veteran an adequate VA examination and opinion.

The Board finds the September 2015 VA opinion regarding the etiology of the Veteran's bilateral hearing loss inadequate for adjudication purposes.  The VA examiner reviewed the Veteran's claims file and a diagnosis of bilateral sensorineural hearing loss was provided. The VA examiner indicated that according to the Veteran's service treatment records, the Veteran had normal hearing at both the entrance and separation examinations. The VA examiner rationalized that because the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there was no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  

The 2015 VA opinion regarding the etiology of the Veteran's bilateral hearing loss is inadequate for adjudication purposes. A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993). Further, although the examiner cited the Veteran's enlistment and separation audiometric results, the examiner did not address the March 1977 audiometric testing results that show that while in service the Veteran experienced threshold shifts in his hearing acuity. March 1977 Hearing Conservation Data Form.  Lastly, the Board notes that the VA examiner did not specifically address the Veteran's lay statement that he did not have hearing problems until he was around weapon fire without proper hearing protection. See December 2009 Claim. Remand is therefore required to secure a VA examination and opinion for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the etiology of his bilateral hearing loss.  The entire claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to conceded noise exposure (military occupational specialty of armorer during first period of service) sustained during the Veteran's active service, or had its onset within one year of his separation from active service.  

The examiner must address the relevant STRs, including the April 1969 audiogram, the May 1974 audiogram, the May 1976 audiogram, and the March 1977 audiogram.  The examiner must also address the December 2009 Claim which included that Veteran's lay statement that he did not have hearing problems until he was around weapon fire without proper hearing protection. 

The examiner is advised that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of V
eterans Affairs


